 I) ECISI()NS OF NATIONAL LABOR RELATIONS BOAR)Trident Seafoods Corporation and Charles M. Davis.Case 19 CA 10832August 23, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(i ANI) MI:MBI.RS PEN I I()ANI) TRUISI)AI.IOn March 27, 1979, Administrative l.aw JudgeLeonard M. Cohen issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brieft andthe Charging Party and Respondent also filed excep-tions and supporting briefs. In addition, Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act on October 5,1978, by discharging 12 of its employees who werethen engaged in a lawful economic strike against it.He thus concluded that these employees were unfairlabor practice strikers until on or about October 20,1978, when the dischargees received letters from Re-spondent informing them that the notices of separa-tion they had received on October 5 were mistakenlysent, and that Respondent would accord to them "allrights as a striker under the National Labor RelationsAct." While, as noted, we adopt the AdministrativeLaw Judge's findings of fact and conclusions of law,we shall modify his remedy and recommended Orderto comport with our recent decision in Abilities andGoodwill, Inc., 241 NLRB 27 (1979), which issued 12days before his Decision in the instant case. In Ahili-ties and Goodwill we held that a discharged striker isentitled to backpay from the date of discharge untilI The Administrative Law Judge ordered Respondent to cease and desistfrom "in any other manner interfering with, restraining. or coercing its em-ployees in the exercise or their rights guaranteed by Section 7 of the Act."The Board has recently reconsidered its policy regarding the application ofthe so-called "broad order" and has decided that such is warranted onlywhen Respondent is shown to have a proclivity to violate the Act or hasengaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for employees' fundamental statutory rights HkmnloiFoods. Inc.. 242 NLRB 1357 (1979). Inasmuch as Respondent's unlawful actsdescribed herein are not of such a nature. we shall modif) the Order of theAdministrative Law Judge by substituting the words "in any like or relatedmanner" for the phrase "in any other manner" in par. I(hl f' said recolm-mended Order.the date he or she is offered reinstatement, and, ac-cordingly. we overruled the cases relied upon by theAdministrative Law Judge. Applying the Abilities andGoodwill decision to the facts of' this case we find, inaccordance with the contentions of' the GeneralCounsel and the Charging Party, that the backpayperiod runs from October 5. 1978. the date of dis-charge. to October 20, 1978, the approximate date theemployees received Respondent's letter rescindingtheir terminations. Backpay shall be computed in themanner prescribed in F. W. Woolworth Compan , 90NLRB 289 (1950), with interest thereon in accord-ance with Florida Steel Corporation, 231 N.RB 651(1977).2We shall also direct that the compliance officerconsider, in determining Respondent's backpay liabil-ity, if any, its possible liability for round trip air farefrom Seattle, Washington, to Dutch Harbor, Alaska.and the cost of room and board while serving on Re-spondent's processing vessel, for which the discrimi-natees may have been charged because of their un-lawful terminations beftOre the close of' the fishingseason.Respondent has excepted to the failure of the Ad-ministrative Law Judge to permit it to question eachstriker at the hearing as to whether he or she wouldhave agreed to continue working or to return to workif Respondent's notice of separation had merelystated that they were on strike and remained eligiblefor rehire. Because there has already been a hearingin this matter. we find that this question is best left forthe compliance stage of this proceeding, and thus wewill allow Respondent to put this question to the dis-chargees then.ORDERPursuant to Section IO(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, TridentSeafoods Corporation, Seattle, Washington, its offi-cers, agents, successors, and assigns. shall take the ac-tion set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph I(b):"(hb) In any like or related manner interfering with.restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."2. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:'See. generally. Iis Pihirg & llearina (',. 138 NLRB 716 (1962).Counsel for the (General Counsel and the Charging Party have also requestedthat interest on backpay awarded should he computed at a rate of 9 percentper annum. We find no merit in that request. See Flhrida Sel. vlopra.244 NLRB No. 81566 I RIDI) N I S-AIF()I)S (ORORA I IAON"(h) M;ak tile emnplozees naled helow, uhole fora;n loss of earnings thie nlia have suffered bh virtueof the discriinmation against them in the nlanner setf' rth in the Board's Decision. including anl costs forround trip air are rom Seattle. Washington. toDutch Harbor. Alaska. and for room and board whileserving on Respondent's food processing vessel.which mav have been charged to them:"Debora Jeys Mike SteeleNo Van Tram Russel ('arithersClyde Owen Francis RichardMichael Conway Gary GallagherKen Hanson Michael PriceVictor Rozell John Nickell"3. Substitute the attached notice for that of' theAdministrative Law Judge.MEMBER PENEI.I.O() dissenting in part:While I concur in my colleagues' adoption of theAdministrative Law Judge's Decision which findsthat Respondent violated Section 8(a)( I) of the Act. Iwould not, for the reasons set forth in the dissent inAbilities and Goodwill, Inc., 241 NLRB 27 (1979),have modified The Remedy provided for by him.APPENI)IXNoII(I To EMPiI OYIISPoSIII) BY ORI)IR ()F tIliNAFIONAI. LABOR REI.AII()NS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT discharge our striking employ-ees and inform them that they are not eligible forrehire because they engaged in a protected con-certed work stoppage.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer to our striking employees, upontheir unconditional application, immediate andItill reinstatement at the commellncemlenl t of ourI'll Akutan Bay. Alaska. operations. to their for-mer or substantially equivalent positions to theextent that such positions are available and placeon a preferential hiring list those striker applica-tions for wholr such positions arcl not immedi-atel\ ava ilable.Wi' ill 1it make the emploces nlifmied belowwhole for any loss ot' earnings tiles ma havesuffered b virtue of the discrimination against.with interest.Debora JevsNo Van Tram('lyde OwenMichael ('onwayKen HansonVictor RozellMike SteeleRussel ('arithersFrancis Richard(;ar' ('allagherMichael PriceJohn NickellRIt)LN I SAl OO()()DS C()RP()RA I IONI)F('ISI()NSIA I-MN1NI ()1 111 (ASlI.ItNARI) N. (')III:n. Administramtie l.aw Judge: T'hismatter was heard belore me In Seattle Washington onJanuary 16. 1979. On November 27. 19781 the Acting Re-gional [)irector for Region 19 of the National Labor Rela-tions Board issued a complaint and notice of hearing basedon unfair labor practice charges filed on October 13 allegingviolations of Section 8(a)(l) of the National Labor Rela-tions Act. as amended. 29 U.S.C.. §151. et seq., hereincalled the Act.IssuesI. Whether Respondent's action of informing 12 of itsemployees who were then engaged in an economic strikethat they were terminated and were not eligible for rehireviolated Section 8(a)(I) and. if so. whether Respondent'sconduct in the instant circumstances entitles the strikingemployees to backpay from the day of their discharges. Oc-tober 5.2. Whether the 12 striking employees made an uncondi-tional offer to return to work by virtue of a letter datedOctober 10 from their counsel to Respondent.2i Unless otherwise stated all dates occurred in 1978.2 This issue nsolves the General Counsel's alternative argument made athearing to the effect that if the employees are not entitled to backpa) fromOctober 5 that their letter of October 10 constituted an unconditional offer toreturn. Under this alternative theory the General Counsel concedes thatbackpay would he tolled by Respondent's October 18 letters to the 12 srik-ing employeesIn her post-hearing brief the General Counsel, in reliance upon the pri-mary theory. states that the arguiments regarding this issue are irrelevant. IItis not clear whether the General Counsel has now abandoned entirely itsalternative argument, and I shall therefore make certain findings and conclu-sions with regard to this issue.S(7 I)I('ISI()NS ()1: NAII()NAI. I.ABOR REI.AIIONS BOARI)All parties hac e been aftlrded till OlppIorltUllit) to appear.to introduce e idence. to examile and cross-exanline wit-nesscs. and to ile briefsl. Based upon the entire record. onthe briefs filed on behalf of the parties,. and upon imn obser-vation of' the demellllanor o the wsitnesses I make the lilow-ing:FI)NDIN(iS t)l A(CI1. JtRISI)( I IO)NAt all limes material herein Trident Seafoods ('orpora-tion, herein called Respondent. is a State of Washingtoncorporation with a principal office and place of business inSeattle, Washington, where it is engaged in the business ofprocessing and selling seafood products. During the past 12months Respondent has had gross sales in excess of$500.000 and has sold and shipped goods to customers lo-cated outside the State of Washington or sold and shippedgoods to customers within the State of Washington, whichcustomers were themselves engaged in interstate commerceby other than indirect means of a total value in excess of$50,000. Therefore. I find that at all times material hereinRespondent has engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11. lt Al.LL(;l) t UNFAIR ABOlR P'RA( 11( ISA. BackgroundExcept as noted herein the material facts are not in dis-pute. Respondent operates a 180-foot vessel known as the"Mister J" which is permanently moored in Akutan Bay.Alaska. Mister J is a seafood processing vessel with galleyand housing for approximately 33 employees, with addi-tional housing for approximately 14 more employees on anadjacent barge.The Bay of Akutan is located in a remote area in Alaskain the Aleutian Chain, approximately 900 miles west of An-chorage. The village of Akutan, with a native population ofapproximately 65, is located approximately I mile from themoored Mister J. The closest town to Akutan is Dutch Har-bor, a small town of several thousand. Dutch Harbor isaproximately 40 miles from Akutan and is only accessibleby either sea or air.The production season for the Mister J commenced onSeptember 10 and lasted for king crab until November 10.The season for red king crab lasted until November 20. andthe season for blue king crab did not close until January 15.1979. The employees involved in the instant proceedingwere hired for the king crab season, although they appar-ently could have chosen to continue working on the vesselfor all or part of the red or blue king crab seasons.B. Events of October 5At approximately 9:30 on the morning of October 5, dur-ing a 15-minute breaktime, several of Respondent's day-shift production employees began talking among them-selves about the possibility of withholding their services inan efl'ort to secure higher wages fronm Respondent's pres-ident.' At this time several nightshift production employeeswho were just coming off their shift were consulted regard-ing the possibility of strike action. and those interested thenjoined their daiy-shift colleagues in the galley. There. duringthe 15-minute cofleebreak they discussed their economicgrievances against Respondent.4At 9:45 a.m.. 13 of theseemployees informed the deckhand. Stacey Rock. that theywere not returning to work unless and until Respondent'smanagement gave them a raise.?[)onald Tucker, Respondent's plant superintendent. wasthen summoned to the galley. e remained foir about 30minutes, until approximately 10:15 a.m. During this 30-minute discussion Tucker was informed that the employeeswere striking for more pay. There was much discussion be-tween Tucker and the employees as well as among the em-ployees themselves as to what their needs were.7At about10:15 a.m. Tucker left the galley. telling the employees thathe would return shortly after the employees had determinedspecifically what they desired.Tucker returned to the galley at about II a.m. and spokewith Gary Gallagher. who acted as a reluctant spokesmanfor the group. Gallagher informed Tucker that the employ-ees wanted $6 per hour straight time.' Tucker answered thathe did not have the authority to negotiate, and that hewould attempt to contact Respondent's president andwould get back to the employees. Tucker then left the gal-ley and attempted to contact Bundrant. Respondent's pres-ident, by radio.Sometime later Bundrant was located in Dutch Harborand informed of the situation. Bundrant asked that aspokesman be brought to the radio room to speak directlyto him. Gallagher was then summoned to the radio roomand spoke with Bundrant directly. Bundrant informed Gal-lagher that Respondent would be willing to grant a payincrease to $4 straight time, retroactive to the first of the3The employees were apparently operating on the mistaken belief thatResponden's owner. Charles Bundrant. was still on the vessel. While Bun-drant had been on the Misler J r several days. he had left earlier thatmorning and was in transit between Akutan and Dutch Harbor.4 While both a this time and later in dealing with management the em-ployees discussed other economic issues, such as the price of cigarettes. as aground for discontent. it is clear that wages were their primary concern.'The complaint alleges as an independent violation of Sec. 8(aX I) analleged threatening remark made by Stacey Rock to one of the striking em-ployees. In her post-hearing brief General Counsel concedes that the recordevidence does not support the contention that Rock is a supervisor within themeaning of Sec. 2(11) of the Act and moved to withdraw this allegation.Based upon the record. the General Counsel's motion is hereby granted.I Of these 13 employees Debora Jeys, No Van ram. Clyde Owen. Mi-chael Conway, Ken Hanson, and Victor Rozell worked the day shift: andMike Steele. Russel Carithers. Francis Richard. Gary Gallagher. MichaelPrice, and John Nickell worked the night shift. One unidentified male day-shift employee also remained in the room and joined the other 12 strikers.* As noted above, there is no material conflict with regard to the events ofOctober 5. There was some slight confusion in the testimonies of the GeneralCounsel's witnesses as to the sequence of events and their time frame. Re-spondent's plant superintendent. Tucker. also testified as to these sameevents and appeared to possess a better memory as to the proper sequence.Therefore. I have resolved these minor conflicts or matters of confusion byrelying upon Tucker's testimony.I In addition to the free room and board the wage rate as of October 5 was$3.45 per hour, with a 15-cent-per-hour credit for past seasons worked, Ad-ditionally, all employees who completed the king crab season were to receivea bonus of 15 cents per hour upon their return to Seattle.(8 TRIDENT SEAFOODS CORPORATIONseason if the crew went hack to work and finished the kingcrab season. Gallagher then left the radio room and relayedthe offer to the employees in the galley. They discussed andrejected the offer, and shortly thereafter Gallagher returnedto the radio room and informed Bundrant of the group'sdecision. Bundrant then told Gallagher that since they werenot working and were being fed and housed on the Mister Jthat they would have to leave the vessel. Gallagher andTucker then returned to the galley and informed the crewwhat had transpired with Bundrant. Tucker then told theemployees that they would have to leave the vessel, andthat he would have to arrange transit to Dutch Harbor forthem. Tucker also asked that each individual punch outand bring him the timecards.Shortly thereafter the 12 employees listed in the com-plaint came to the office with their timecards? the 12 werethen given a "notice of separation," which stated as thereason for discharge "terminated for refusal to work be-cause of existing pay scale" and noted that the employeewas "not eligible" for rehire. Each of these notices wassigned by Tucker. The 12 employees then received theirpaychecks from which Respondent had deducted from eachapproximately $295 which represented the cost of the airtransportation from Seattle to Akutan initially incurred bhRespondent in transporting each employee to Akutan at thestart of the season. By evening the Kona. the ship that Re-spondent had arranged for taking the employees to DutchHarbor, finally picked up the 12 employees who, upon theirarrival in Dutch Harbor. arranged for their own transporta-tion back to Anchorage and eventually to Seattle.C. Letter of October 1)0Upon the employees' return to Seattle they engaged theservices of Charles M. Davis. an attorney, who wrote aletter to Respondent dated October 10. which was deliveredto Respondent's corporate headquarters in Seattle on Octo-ber I I or 12. In view of the contentions of the parties athearing regarding the legal effect of this letter it is necessaryto quote extensively therefrom:In other words, the employees who supported the workstoppage were fired for engaging in concerted activityfor their mutual protection and benefit. Those employ-ees who chose to return to work have received payincreases to $4 per hour from the $3.45 they were re-ceiving, the increases retroactive to the first of the sea-son. Those terminated were paid $3.45 per hour plusovertime, less deductions. by checks, issued to themonce they were on board the M/V Kona bound forDutch Harbor.t°* * * * 9All 12 were charged for round trip airfare fromDutch Harbor to Seattle, for quarters and food on'The one unidentified male day-shift production employee mentioned infn. 6 above asked Tucker if he could go back to work. Tucker told himsimply to go back to work and punch in, which the employee did at this time.'0 The General Counsel offered no evidence that nonstriking employeesreceived a pay increase to $4 per hour. Tucker testified that the pay rate forproduction employees is $3.45 per hour. I credit Tucker.board the Mister J and other deductions so that theirpay checks for the season to date were minimal."We request that our clients he reinstated in their employ-mnenr with reirnbursement 1./r all pay lost, including retro-acterie pay increases, and full indemnni/ication for all e -penses incurred by them as a result of this dismissal. It isour information that employees staying the full seasonare normally not charged for their air fare, room andboard and other expenses. To the extent that other em-ployees receive or have received such consideration,our clients must too be reimbursed for such charges.[Emphasis supplied.]D. Respondents Letters o/' Octber /I,Respondent sent the following letters. dated October 18,to the 12 employees:This letter is to notifs you that Trident SeafoodsCorporation deems you to be a striking employee ofTrident and that Trident will accord to you all rightsas a striker under the National L.abor Relations Act.If a Notice of Separation form was issued to ou onOctober 5, 1978. it mistakenly described your cessationof work as a discharge (when in fact you were partici-pating in a strike) and mistakenly negated our eligi-bility for rehire. That form is not intended for use withstriking employees. and Trident's Akutan superinten-dent should not have used it as he did, it' he did.You were asked to leave Trident's premises in Aku-tan because Trident has no obligation to provide roomor board to you while on strike.Infortunately. use of the Notice of Separation form(if it was) may have been misleading. We trust thisletter will clarify our relationship.Very truly yours.TRIDENT SFAFOODS CORPORATIONJ. R. Jacobson. SecretaryM. It)it SSI)ONThe facts clearly establish that the employees engaged ina work stoppage on October 5 to protest their working con-ditions. This was an economic strike at its inception. There-after, Respondent informed its employees that they weredischarged and ineligible for rehire. Such conduct by Re-spondent constituted a discharge of these employees forhaving engaged in protected concerted activities. These ac-tions clearly interfered with and coerced employees withinthe meaning of the Act and constituted a violation of Sec-tion 8(a)(1). See Rental Uniform Service 167 NLRB 190.194 195 (1967). Such conduct at the outset of an economicstrike tends to prolong the dispute and to convert an eco-nomic strike into an unfair labor practice strike. Astro Elec-" The evidence establishes that the 12 had the cost of their air transporta-tion to Akutan deducted from their paychecks and that each arranged andpaid for their own transportation hack ito Seattle No evidence was presentedthat Respondent deducted the cost of r(x)m and hoard from their paychecks569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtronics. Inc., 188 NLRB 572 (1971). Accordingly. I find thatthe 12 employees who engaged in the work stoppage be-came unfair labor practice strikers as of October 5.However. Respondent. by letter dated October 18 andreceived by the employees on or about October 20. notifiedeach of its striking employees that Respondent had made amistake by previously informing them that they had beendischarged and were not eligible for rehire. Respondent'sletter further stated that Respondent would accord to eachemployee all the rights a striker enjoys under the Act. Thissubsequent conduct by Respondent has the effect, there-fore, of reverting the status of the striking employees to thatof economic strikers. Tvposervice Corporation. 203 NLRB1180 (1973).The law is well settled that employees who are dis-charged while on strike are not entitled to backpay while onstrike, and that their rights depend upon the termination ofthe strike, ordinarily signified by the strikers' applicationfor reinstatement. To be entitled to any backpay these em-ployees must establish that either they indicated a willing-ness to abandon the strike or that such an application toreturn to work would have been futile. Bartlett-C'ollinsCompany, 230 NLRB 144 (1977); Michael Muldoon Elder.d/bh/a Vorpal Galleries, 227 NLRB 446 (1976): Mid-We.stPaper Products Co., 223 NLRB 1367 (1976): Astro Electron-ics, Inc., supra.The General Counsel's reliance on Head Division. A MF.Inc.. 228 NLRB 1406 (1977), in support of its contentionthat the 12 unlawfully discharged strikers are entitled tobackpay from the date of their discharges, on the theorythat any application for reinstatement would have been fu-tile, is misplaced.In Head Division, AMF, supra, in footnote 21 the Admin-istrative Law Judge, after noting the Board's usual remedyin cases involving discharge of strikers' limits "The periodof backpay to run 5 days from the date of... unconditionalapplication for reinstatement to the date of Respondent'soffer of reinstatement," finds that since the dischargetherein was based upon improper considerations indepen-dent of the strike it was therefore assumable that any appli-cation for reinstatement would have been a futility.No such improper considerations independent of thestrike are present in the instant case. Likewise, the GeneralCounsel has presented no evidence that any application forreinstatement would have been a futility in the instantcase."While the striking employees' letter of October 10 specif-ically requests that they be reinstated in their employment.it is abundantly clear that the offer is conditioned uponRespondent's making them whole for any lost wages andfor all expenses incurred by them as a result of their dis-charge. Having previously found that the strikers were notentitled to backpay from the date of their discharge. Re-"2 The General Counsel did not contend at hearing or in the post-hearingbrief that a different standard should apply in the instant case due to theremote location of the Mister J and the expense to the striking employees fortransportation back to the Bay of Akutan. While such an argument doeshave a certain practical appeal. I am aware of no authority which wouldwarrant a deviation from applying the Board's usual remedy in cases involv-ing discharge of strikers.spondent was not legally compelled, therefore, to reinstatethem under the terms of the October 10 letter. Therefore.Respondent was reasonably justified in regarding the strikeas not yet over. Serv-Air, Inc., 161 NLRB 382. 414 (1966):Cf. Swearingen Aviation Corporation, 227 NLRB 228 (1976).Accordingly, I find that the strikers never made an uncon-ditional offer to return to work.To summarize the above I find that Respondent violatedSection 8(a)( I) of the Act by informing its striking employ-ees on October 5 that they were discharged and were noteligible fbor rehire, and that the 12 striking employees were.from that date to on or about October 20, unfair labor prac-tice strikers who neither made unconditional offers to re-turn nor were excused from fulfilling such a requirement bylegal excuse futility-and have been since on or about Oc-tober 20 to the present economic strikers.IV. I FFE(' OF rFtlE UNFAIR l.ABO(R PRA(l I(lIS UPON( ()MMI R( IThe activities of Respondent set forth in section II.above, occurring in connection with the operations of Re-spondent as described in section 1. above, have a close. inti-mate. and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CON( I.SI()NS ()1 LA,,1. Trident Seafoods Corporation has at all times materialherein been an employer within the meaning of Section 2(2)of the Act engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. By discharging its striking employees and informingthem that they were ineligible for rehire if they continued toengage in a protected concerted work stoppage Respondentviolated Section 8(a)( I .3. The strike of employees which began on October 5.1978, was caused and/or prolonged by Respondent's unfairlabor practices.4. The strike which began on October 5. 1978. was con-verted back to an economic strike on or about October 20,1978.5. The employees who engaged in the strike commencingon October 5 have never made an unconditional offer toterminate the strike and return to work.Tile REMI)DYHaving found that Trident Seafoods Corporation has en-gaged in certain unfair labor practices I shall recommendthat they be ordered to cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct.Respondent's Akutan Bay operations are seasonal in na-ture, with the seasons commencing in the fall and conclud-ing in the winter. The past season closed in mid-January1979 and will not resume until fall 1979. Therefore. Re-spondent, in addition to posting the recommended notice to570 TRIDENT SEAFOODS CORPORATIONemployees upon resumption of its Akutan Bay operations,will be required to mail to the home address of each em-ployee employed at that facility as of October 5. 1978. asigned and dated copy of such notice. Such mailing is nec-essary to effectively advise its employees of Respondent'sunlawful conduct and Respondent's obligations thereof. SeeCalifornia Bake-N-Scrve Ltd.. 227 NLRB 548 (1976): Wes-tinghouse Electric Corporation, 188 NLRB 885 (1971). Fur-ther, Respondent, at the commencement of its fall 1979Akutan, Alaska, operations, will be required. upon applica-tion, to offer to its striking employees immediate and fullreinstatement to their former or substantially equivalent po-sitions to the extent that such positions are available and toplace on a preferential hiring list those striker applicants forwhom such positions are not immediately available. Upon the foregoing findings of fact, conclusions of law,and upon the entire record. and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:ORDER'4The Respondent, Trident Seafbods Corporation. Seattle.Washington, its officers, agents, successors, and assigns.shall:' Several points regarding this recommended remeds deserve mention.Although not fully litigated at hearing, it appears to have been Respondent'spractice to look first to employees who had been employed during precedingseasons as a source ofr employees for the upcoming season. If this fact wereestablished Respondent's employees would be classified as seasonal employ-ees with the result that the employer-employee relationship would bedeemed to continue during the period between seasons. See Roadhome Con-struclion Corp. 170 NLRB 668 at 677 (1968): George G .4verill, ei al. 13NLRB 411, 421-422 (1939); Mario Mercado E Hijos d/b/a Central Ru/tliu92 NLRB 1509 (1951). Therefore, any rights the strikers may possess withregard to future employment by Respondent depend solely upon a legalconclusion, the underlying facts of which were not fully litigated. Likewisenot litigated at hearing was the issue of whether Respondent permanentlyreplaced the 12 striking employees and, if so, whether the replacements werehired during the approximately 2-week period when the strikers were unfairlabor practice strikers. While the resolution of these questions are best left tothe compliance stage., I have felt it necessary. based upon the record beforeme, to assure that the rights of the striking employees were fully protectedTherefore. I have issued this recommended Order. extending to the employ-ees all the rights to employment in the fall 1979 season to which economicstrikers are entitled.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National .abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.I. Cease and desist from:(a) Discharging its striking employees and informingthem that they are ineligible for rehire if they continue toengage in a protected concerted work stoppage.(b) In any other manner interfering with. restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) At the commencement of its fall 1979 Akutan.Alaska. operations. upon unconditional application, offer tothe following named employees immediate and full rein-statement to their former or substantially equialenl posi-tions to the extent that such positions are atailable andplace on a preferential hiring list those striker applicants lorwhom such positions are not immediately available, in re-call procedure in the manner set forth above in the sectionentitled "The Remedy." The employees are: Russel Cari-thers. Mike Conway, Gary Gallagher. Ken Hanson. [)eb-ora Jeys. John Nickell. C'lkyde Owen. Mike Price. FrancisRichard. Victor Rozell. Mike Steele. and No Van ram.(hb) Preserve and, upon request. make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights as setforth above in te section entitled "The Remed\."(c) ost at its Akutan Bay. Alaska. processing facilityand mail to all employees employed at that fa'cility as ofOctober 5. 1978. copies of the attached notice marked "Ap-pendix.,"'' (opies of the notice. on forms provided by theRegional Director for Region 19. after being duly signed bhTrident Seafoods Corporation's authorized representative.shall be posted at the commencenent of the fall operationsand be maintained by Respondent for 60 consecutive daysthereafter. in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken bh 'I rident Seafoods Corporation toinsure that said notices are not altered. defaced. or coveredby any other maiterial.(d) Notilf the Regional Director for Region 19. in writ-ing. within 20 da\ s from the date of this Order. what stepsTrident Seafoods Corporation has taken to comply here-with.' In the event that this Order is enforced by a Judgment ot .i tinitedStates court ol appeals. the words in the notice reading "Posted h Order )Ithe National l.abor Relations Board" shall read "Posted P ursunt to a udg-ment of the United States Court of Appea;l Enolrcing n Order of Ihe N:-tional I.abor Relations Board."571